Case 1:20-cv-20633-RNS Document 39 Entered on FLSD Docket 07/29/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

 Jose Casaudoumecq, Plaintiff,            )
                                          )
 v.                                       )
                                          ) Civil Action No. 20-20633-Civ-Scola
 National Specialty Insurance             )
 Company, Defendant.                      )
                Order Adopting Report and Recommendations
          Determining Lien Rights and Administratively Closing Case
        The Court referred Plaintiff Jose Casaudoumecq’s motion to determine his
 former law firm’s lien rights (ECF No. 27) to United States Magistrate Judge
 Edwin G. Torres for a report and recommendation. Judge Torres issued a report
 and recommendation, recommending that the Court grant the motion. (Rep. &
 Rec., ECF No. 38.) No objections to the report and recommendation have been
 filed by either party and the time to do so has passed.
        Nonetheless, the Court has considered—de novo—Judge Torres’s report,
 the record, and the relevant legal authorities. The Court finds Judge Torres’s
 report and recommendation cogent and compelling. The Court thus adopts his
 recommendations in full (ECF No. 38), granting Casaudoumecq’s motion (ECF
 No. 27) and determining that his former law firm, Font & Nelson, has no
 equitable lien rights for its fees due to the firm’s voluntary withdrawal as counsel
 in this case.
        Accordingly, as directed by Judge Torres, the parties in this action should
 proceed with the execution of their settlement agreement and the filing of their
 dismissal paperwork. By August 26, 2020, the Plaintiff must file a stipulation of
 dismissal, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), or a motion to
 dismiss, consistent with Rule 41(a)(2). The Court will administratively close this
 case in the meantime.
        If the Plaintiff files a stipulation of dismissal under Rule 41(a)(1)(A)(ii) and
 the parties wish to have this Court retain jurisdiction to enforce any settlement
 agreement, the stipulation of dismissal must include the following sentence:
 “The effectiveness of this stipulation of dismissal is conditioned upon the Court’s
 entry of an order retaining jurisdiction to enforce the terms of the parties’
 settlement agreement.” This sentence is necessary because a stipulation of
 dismissal is otherwise self-executing and deprives the Court of jurisdiction to do
 anything further. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1280
 (11th Cir. 2012).
Case 1:20-cv-20633-RNS Document 39 Entered on FLSD Docket 07/29/2020 Page 2 of 2



       The Court directs the Clerk to close this case. Any party may move to re-
 open the case if there is a problem in reaching a final settlement agreement. Any
 pending motions are denied as moot.
       Done and ordered at Miami, Florida, on July 29, 2020.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
